Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Restriction/Election
1. Applicant’s election traverse of Group I (claims 1-21 and 23-47) in the reply filed on 10/06/2021 is acknowledged. In response to species election requirement, Applicant elected (i) PD-(L)1 axis inhibitor; (ii) an EGFR activating mutation; subspecies L858R; (iii). an inhibitor of EGFR; and (iv) non-small cell lung cancer (NSCLC).
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
2. Claims 1-70 are pending. Claims 1-21 and 23-47 are currently under consideration. Claims 22 and 48-70 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species.

Information Disclosure Statement
3. It is noted that the information disclosure statement has not been filed yet in this application.

Drawings
4. The drawings filed on 02/24/2020 are accepted by the examiner.  

Continuing Data
5. The continuing data provided in the application data sheet is not consistent with PTO records. 

Claim Rejections[Symbol font/0xBE]35 USC § 112 (pre-AIA ), first paragraph

6 The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7. Claims 1-21 and 23-24 are rejected under 35 U.S.C.112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  

The specification discloses a bispecific EGFR/c-Met antibody, JNJ-372 (page 35). The specification ((Examples 1-4) discloses that JNJ-372 mediated anti-proliferative and apoptotic effects on tumor cells is driven by Fc interaction with monocytes or macrophages. The two cell lines are used, NCI-H1975 cells that express mutant L858R/T790M EGFR (page 49, lines 16-18) and wild type c-Met, and SNU-5 cells (c-Met amplified cell line; page 54, line 5).  The specification also discloses that JNJ-372 interaction with FcγR mediated tumor growth inhibition in a nude mouse model in vivo (Example 5) and that Fc interaction induced NK cell-mediated ADCC (Example 6) and antibody dependent cytokine/chemokine release (Example 8).  The specification further discloses that macrophages are essential for anti-tumor efficacy  in vivo (page 56, lines 14-15). The specification discloses that the macrophage levels may be predictive of JNJ-372 efficacy in clinical setting (page 60, last paragraph). 
However, all the assessments carried out using a single bispecific antibody JNJ-372. The specification does not disclose any other bispecific EGFR/c-Met antibodies that possess the same properties as that of JNJ-372. It is unclear whether the tumor cell killing mechanism of Fc interaction with FcγRs on monocyte/macrophage is unique to JNJ-372 or whether it is applicable to all bispecific EGFR/C-Met antibodies. Moreover, there is no disclosure of a combination therapy of a bispecific EGFR/c-Met antibody with an agent that an agent that enhances macrophage activity. There is no disclosure of any particular macrophage activity enhancing agents that can be used in combination with the bispecific EGFR/c-Met antibody JNJ-372. Thus, the instant disclosure does not adequately support the broad scope of the recited bispecific EGFR/c-Met antibodies and macrophage activity enhancing agents.
Furthermore, the prior art does not provide compensatory structural or correlative teachings sufficient to enable one of skill to identify what bispecific EGFR/c-Met antibodies might be. Moores et al. teach the Bispecific Antibody, JNJ-372, which targets EGFR and cMet and the treatment of EGFR Inhibitor–Resistant Lung Tumors (Cancer Res. 76(13):3942–3953, July 1, 2016). US 9,593,164 B2 (Date of patent: Mar. 14, 2017) and US Patent No. 9,580,508 B2 (Date of Patent: Feb. 28, 2017) discloses a method of treating a subject having EGFR and/or C-Met expressing cancer comprising administering a bispecific EGFR/c-Met antibody, which appear to be the same antibody as JNJ-372 (as evident based upon the comparison of the amino acid MABS 9 (1):114-126, 2017). A post-filing date publication reports that an Fc-dependent macrophage-mediated antitumor mechanism of a bispecific EGFR/cMet antibody, JNJ-372 (amivantamab, JNJ-61186372; Vijayaraghavan et al., Mol Cancer Ther 19:2044–2056, 2020). However, all these reports appear to be limited to a single bispecific EGFR/c-Met antibody. 
Vas-Cath Inc. v Mahurkar, 19 USPQ2d 1111 (Fed. Cir.1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purpose of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). Adequate written description requires more than a mere statement that it is part of the invention are reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir.1991).
An adequate written description of a chemical invention “requires a precise definition, such as by structure, formula, chemical name, or physical properties." University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 927 (Fed. Cir.2004); Regents of the Univ. of Cal. V. Eli Lilly & Co., Inc., 119 F.3d 1559, 1556 (Fed. Cir.1997); Fiers v. Revel, 984F.2d 1164, 1171 (Fed. Cir.1993). “A description of what a material does, rather than of what it is, usually does not suffice.” Rochester, 358F.3d at 923; Eli Eli Lilly, 119 F.3d at 1569. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus. See Rochester, 358 f. 3d at 927. 
Due to the breadth of the genus of the bispecific EGFR/c-Met antibodies and the genus of macrophage activity enhancing agents, and lack of the definitive structural features of the genus, one skilled in the art would not recognize from the disclosure that Applicant was in possession of the genus of the bispecific EGFR/c-Met antibodies and the genus of macrophage activity enhancing agents, and thus the instantly claimed method. 

Claim Rejections[Symbol font/0xBE]35 USC § 112 (b) 
8. The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

9. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
In the present instance, claims 16-19, 37-39, and 44-46 recite “wherein the one or moreanti-cancer therapeies comprises chemotherapy, a targeted anti-cancer therapy or a kinase inhibitor”. Since targeted therapy is technically considered chemotherapy, whereas a kinase inhibitor can be used as target therapy, claims 16-19, 37-39, and 44-46 recite a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation in the same claim, which is considered indefinite

Claim Objections

10. Claims 25-36, 40-43, and 47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
11. No claims are allowed.

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646
December 1, 2021